In the United States Court of Federal Claims
                       OFFICE OF SPECIAL MASTERS
                               (Filed: February 12, 2013)
____________________________________________
SEAN BENNETT,                                         )
                                                      )          No. 11-0662V
                      Petitioner,                     )
                                                       )         Joint Stipulation on
v.                                                    )          Damages; Influenza
                                                      )          Vaccine; Guillain-
SECRETARY OF THE DEPARTMENT                           )          Barre Syndrome
OF HEALTH AND HUMAN SERVICES,                         )
                                                      )
                      Respondent.                     )
                                                       )
Diana Stadelnikas, Sarasota, FL, for petitioner.

Jennifer Reynaud, Washington, DC, for respondent.


                      DECISION AWARDING DAMAGES1

      On October 12, 2011, petitioner, Sean Bennet, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (Athe
Vaccine Program@) for a vaccine-related injury.2


       1
          The undersigned intends to post this decision on the website of the United
States Court of Federal Claims, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C.
§ 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to file a motion for redaction “of any information furnished by that
party (1) that is trade secret or commercial or financial information and is privileged
or confidential, or (2) that are medical files and similar files the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
In the absence of such motion, “the entire” decision will be available to the public.
Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2
of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (2006)
(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.

                                           1
        On February 12, 2013, the parties in the above-captioned case filed a
Stipulation memorializing their agreement as to the appropriate amount of
compensation in this case. Petitioner, Sean Bennett, alleged he suffered Guillain-
Barre Syndrome (“GBS”), as a consequence of his receipt of the influenza
vaccination, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R
§ 100.3(a). Mr. Bennett further alleges that he experienced the residual effects of
this injury for more than six months and he seeks damages related to this injury
pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-
10 to 34.

      Respondent denies that petitioner’s alleged injury and residual effects were
caused-in-fact by the influenza vaccine. Nonetheless, the parties have agreed
informally to resolve this matter.

       The court hereby ADOPTS the parties’ said Stipulation, attached hereto as
Appendix A, and awards compensation in the amount and on the terms set forth
therein. Specifically, petitioner is awarded:

      1.     A lump sum payment of $60,000.00, representing compensation for
             past unreimbursable expenses, payable to petitioner. This amount
             represents compensation for all damages that would be available
             under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.3

      IT IS SO ORDERED.
                                                s/Patricia E. Campbell-Smith
                                                Patricia E. Campbell-Smith
                                                Chief Special Master




      3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the
parties= joint filing of notice renouncing the right to seek review.

                                         2